DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 06/04/2021. The following is the status of the claims:

Claims 1-6 are pending.
Claims 1 and 3 have been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. - (US2019/0195567 - previously cited but newly relied upon), as evidenced by Hoffman et al. - (US2009/0040726 - previously cited but newly relied upon), hereinafter referred to as “Wang” and “Hoffman” respectively.

Regarding Claim 1, Wang discloses an in-process roll-bond plate (Figure 9) comprising: 
a main plate (10i) having a bulged structure (200i) formed on a side surface (surface visible in Figure 9) of the main plate (as shown in Figure 9-11); and 
a degassing portion (degassing portion, as shown in Figure 9 as annotated below, while a degassing portion per se is not described in Wang, since Wang’s device is a heat pipe, a skilled artisan would have understood the degassing portion as annotated herein is used/required as to allow for evacuating of non-condensable fluids and filling of the working medium as evidenced by Hoffman’s Figure 16 and respective disclosure in Paragraph 0093) protruding from the main plate (as shown in Figure 9) and having a tube (tube, as shown in Figure 9 as annotated below) fluidly communicating with the bulged structure (as suggested throughout the disclosure since the budged structure 200i constitute a fluid channel for coolant which is filled therein as to allow the heat dissipating structure to operate as an oscillating heat pipe. Heat pipes inherently have the fluid sealed therein), wherein the degassing portion and the main plate are integrally formed as a single part (as shown in Figure 9); and 
the tube of the degassing portion has an opening end (opening end, as shown in Figure 9 as annotated below) and a connecting end (connecting end, as shown in Figure 9 as annotated below) oppositely defined on the tube (as shown in Figure 9), the connecting end of the tube is fluidly connected to the bulled structure of the main plate (at least while the fluid is being filled into the bulged structure), and a tube diameter of the tube is uniform from the opening end to the connecting end (as shown in Figure 9).


    PNG
    media_image1.png
    895
    899
    media_image1.png
    Greyscale

Wang’s Figure 9, Annotated by Examiner

Regarding Claim 2, Wang discloses the in-process roll-bond plate as claimed in claim 1 and further teaches an insertion portion (110i, inserted into the heat generating component in the manner shown for end 110a in Figure 1), and the insertion portion being U-shaped in cross-section (as best shown in Figure 9 where it appears that the insertion portion 110i is formed by folding the plate along that edge thus having a U-shape in cross-section) and formed on a side edge (longitudinal edge at 110i, as shown in Figure 9) of the main plate (as shown in Figure 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA, in view of Hoffman, and further in view of Akutsu - (US6230407 - previously cited), hereinafter referred to as “Akutsu”.

Regarding Claim 3, AAPA discloses (Originally filed disclosure in Figures 8-11 and corresponding description in Pages 1 & 2, lines 12-24 & 1-23, respectively) a method for manufacturing a roll-bond heat exchanger (90) comprising: 
(Figure 8): preparing an in-process roll-bond plate (as shown in Figure 8), wherein the in-process roll-bond plate comprises a main plate (plate material forming 90) and a degassing portion (assembly of portion of 91 as labeled in Figure 8 and tube 92 as shown in Figure 8), the main plate has a bulged structure (portion of 91 as labeled in Figures 9-11) formed on a side surface (surface visible in Figure 8) of the main plate, the degassing portion protrudes from the main plate (as shown in Figure 8) and has a tube (92) communicating with the bulged structure (as shown in Figure 8, here it is noted that the claimed communication is not limited to fluid communication but also include physical/contact communication. In any case, as described in Paragraph 0006, the degassing portion is also in fluid communication with the bulged structure), the tube of the degassing portion has an opening end (free end of the tube 92, as shown in Figure 8) and a connecting end (end of the tube 92 connected to expanded opening 911) oppositely defined on the tube (as shown in Figure 8), the connecting end of the tube is fluidly connected to the bulged structure of the main plate (as shown in Figure 9), and a tube diameter of the tube is uniform from the opening end to the connecting end (as shown in Figure 8);
a degassing step (Figure 9): removing air from the bulged structure (degassing the plate 90, per Page 2, lines 5-7); 
a filling step (Figure 9): filling refrigerant into the bulged structure that has been degassed (filling the plate 90 with refrigerant, per Page 2, line 7); 
a pressing step (Figure 10): pressing the bulged structure flat (per Page 2, lines 11-13) to form a pressed portion (922), wherein the pressed portion extends to a side edge (edge of plate where 922 is located) of the main plate (as shown in Figure 11, and per Paragraph 0008 where the pressed portion 922 is flush with that side edge); 
a cutting step (Figure 11): cutting the degassing portion to form a cut portion (cut, per Page 2, lines 14-16) on the main plate (as shown in Figure 11).
AAPA fails to teach wherein the degassing portion and the main plate are integrally formed as a single part.
However, Hoffman teaches (Figure 16) a heat exchanger (70, i.e. heat pipe or vapor chamber which is the same type of heat exchanger in AAPA) comprising a main plate (101 and/or 102) and degassing portion (153). In particular, Hoffman teaches that, in contrast with other known degassing portions (i.e. having a separate filling tube 15 connected to an expanded portion of the plate, as shown in Figure 2), the degassing portion is integrally formed with the main plate of the heat exchanger (per Paragraph 0093, lines 1-3) for the purpose of allowing for a larger filling orifice resulting in a more efficient rate of evacuation (per Paragraph 0093, lines 8-17) while simultaneously reducing the need for a separate filling pipe ultimately simplifying the assembly process of the heat exchanger since there is no joining or affixing of the separate filling pipe (per Paragraph 0093, lines 18-21).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify AAPA, by removing the tube 92 and instead integrally forming the degassing portion and the main plate as a single part, as taught by Hoffman, for the purpose of allowing for a larger filling orifice resulting in a more efficient rate of evacuation while simultaneously reducing the need for a 
AAPA as modified would still result in a tube diameter (hydraulic diameter for non-circular channels) of the tube being uniform from the opening end to the connecting end (as shown in Hoffman’s Figure 16).
AAPA as modified still fails to teach a sealing step: welding the cut portion.
However, Akutsu teaches (Figures 1 and 3a-3d) a method of manufacturing a plate heat exchanger (1) comprising providing a main plate (2) having a bulged structure (3) and a degassing portion (3C) integrally formed with the main plate (as shown in Figure 1); a degassing step in which air is removed from the bulged structure (as shown in Figure 3a, and per Column 8, lines 3-20); a filling step in which refrigerant is filled in the bulged structure (as shown in Figure 1, and per Column 7, lines 59-64); a pressing step in which the bulged structure is press flat to form a pressed portion (as shown in Figure 3b, and per Column 8, lines 36-40); and a cutting step in which the degassing portion is cut to form a cut portion on the main plate (as shown in Figure 3c, and per Column 8, lines 41-44). In particular, Akutsu teaches a sealing step, after the cutting step, in which the cut portion is welded (as shown in Figure 3d, and per Column 8, lines 45-47) for the purpose of ensuring that the refrigerant is enclosed in the bulged structure (per Column 8, lines 49-50), ultimately ensuring proper and efficient operation of the heat exchanger upon use in its intended application.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify AAPA, by performing a 
Regarding Claim 4, AAPA as modified teaches the method for manufacturing the roll-bond heat exchanger as claimed in claim 3 and further teaches wherein in the pressing step, the pressed portion is disposed adjacent to the tube of the degassing portion (as shown in AAAPA Figure 10).
Regarding Claim 5, AAPA as modified teaches the method for manufacturing the roll-bond heat exchanger as claimed in claim 3 and further teaches wherein in the cutting step, the cut portion is flush with the side edge of the main plate (as shown in AAPA’s Figure 11 and per AAPA’s Page 2, lines 14-16).
Regarding Claim 6, AAPA as modified teaches the method for manufacturing the roll-bond heat exchanger as claimed in claim 4 and further teaches wherein in the cutting step, the cut portion is flush with the side edge of the main plate (as shown in AAPA’s Figure 11 and per AAPA’s Page 2, lines 14-16).

Response to Arguments
Applicant’s arguments, see remarks filed 06/04/2021, with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references or combination of references being used in the current rejection. Particularly, the previously cited but newly relied upon reference to Wang anticipates claim 1. In any event, Applicant is reminded that MPEP 2113 clearly states “[e]ven though product-by-
Applicant’s arguments, see remarks, filed 06/04/2021, with respect to the rejection of claim 3 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made 35 USC 103 further in view of the previously cited but newly relied upon reference to Hoffman. Particularly, Hoffman teaches the advantages of removing the external/separate filling pipe and instead forming the degassing portion integrally with the body of the heat exchanger.
All remaining arguments are dependent on the aforementioned ones.
For at least the reasons discussed and set forth in the rejection above, Claims 1-6 remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

         /JIANYING C ATKISSON/         Supervisory Patent Examiner, Art Unit 3763